Citation Nr: 1235256	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-10-405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, for the purposes of accrued benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney





ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to January 1969 and died in September 2010.

The Veteran perfected an appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011); Hayes v. Brown, 4 Vet App. 353, 360-361 (1993).  These benefits are payable to a veteran's surviving spouse or other qualified claimant if no surviving spouse exists. 

The Veterans Claims Assistance Act of 2000 (VCAA) allows for substitution in the case of death of a claimant who dies on or after October 10, 2008.  38 U.S.C. § 5121A (West Supp. 2008).  The law provides, in part, that if a claimant dies while a claim or appeal is pending: [A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. Id. 

As provided for under this provision, a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  In this case, the Veteran passed away in September 2010, and the appellant filed her claim for benefits that very month. Accordingly, she is entitled to a determination on the issue of whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  In addition, although the appellant did not specifically file a claim for substitution, accrued benefits claims and requests for substitution shall be treated as one in the same; if a claim for accrued benefits was filed for a death occurring on or after October 10, 2008, and a rating was completed based only on the evidence in the file at the time of death, VA will consider the accrued benefits claim as a request for substitution.

In June 2012 memorandum, the RO concluded that the appellant was eligible for substitution regarding the Veteran's claims pending on appeal at his death.  The RO determined that entitlement to substitution for the original claimant for the purpose of processing the appeal to completion was established.  The Board has no reason to question the RO's determination.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons. 


FINDINGS OF FACT

1.  A December 2004 rating decision denied the Veteran's claim for service connection for diabetes mellitus, type II, as due to exposure to Agent Orange, finding that the evidence of record did not show that he served in the Republic of Vietnam and did not have a chronic post service diabetes mellitus disorder related to his active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal. 

2.  The evidence added to the record since the December 2004 decision that denied the claim for service connection for diabetes mellitus, type II, is cumulative and does not raise a reasonable possibility of substantiating the claim. 

3.  A preponderance of the evidence of record is against a finding that the Veteran had a diagnosis of PTSD due to a verified stressor that occurred during active duty, or that another diagnosed acquired psychiatric disorder had its onset during active military service. 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the claim for service connection for diabetes mellitus, type II, as due to exposure to Agent Orange, is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the December 2004 RO decision that denied the claim for service connection for diabetes mellitus, type II, as due to exposure to Agent Orange, is not new and material and the claim is not reopened, for the purposes of accrued benefits.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service, for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

As noted, the VCAA allows for substitution in the case of death of a claimant who dies on or after October 10, 2008.  38 U.S.C. § 5121A (West Supp. 2008).  

When a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant but, rather, remains open for the submission and development of any pertinent, additional evidence.  Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to the newly-enacted 38 U.S.C.A. § 5121A, rather than as they were originally adjudicated.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the Veteran with notice as to how he could prevail on his claims for service connection, and of his, and VA's, respective duties for obtaining evidence by way of a letters dated in June and August 2008.  The appellant was also asked to submit evidence and/or information in his possession to the Agency of Original Jurisdiction (AOJ).  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has provided specific guidance as to adequate notice in cases concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the Veteran received adequate notice consistent with the Court's holding in Kent in the June 2008 letter. 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claims.  Moreover, the evidence submitted by the Veteran since the beginning of these claims, establishes that he received notice of each element required to substantiate the claims for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the Veteran's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claims on appeal. 

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim for a psychiatric disorder including PTSD.   Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of PTSD and an anxiety disorder, there is no true indication those disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor did he suggest a continuity of symptomatology since his discharge.  The Veteran also failed to provide any factual information regarding his alleged in-service stressor to corroborate his claim for PTSD, as discussed infra.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  

During the course of this appeal, the Veteran proffered documents and statements in support of his claims.  In sum, VA has given the Veteran and the appellant every opportunity to express their opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the Veteran's assertions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A. New and Material Evidence

A December 2004 rating decision denied the Veteran's claim for entitlement to service connection for diabetes mellitus type II, as due to exposure to Agent Orange, on the basis that there was no evidence to substantiate his service in the Republic of Vietnam and no evidence that the claimed disorder was incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the Veteran's claim was received in May 2008.  The evidence added to the record since the December 2004 rating decision includes his service personnel records, VA medical records, dated from 2007 to 2009, and written statements from him support of his claim.  The Veteran's service personnel records show that he was stationed in Okinawa, Japan, from January 1966 to August 1967.  He submitted a service record showing that he was temporarily assigned to Osan Airbase in Korea in July 1967.  The service records added to the file do not reflect that the Veteran was stationed in the Republic of Vietnam.

The VA medical records added to the record reflect that the Veteran's medical problems include diabetes mellitus, type 2. 

In an August 16, 2008 written statement, the Veteran said that he was a jet mechanic in Okinawa who repaired planes that went to and from Vietnam.  He stated that his duties required that he enter the planes where he saw dead bodies and he was exposed to the Agent Orange pesticides.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116 (West 2002); 38 C.F.R. § 3.307 (2011).  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used, including the Demilitarized Zone (DMZ) in Korea.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

Here, the evidence added to the record is devoid of any factual proof that the Veteran served in the Republic of Vietnam during the Vietnam Era or along the DMZ in Korea.  Thus, the evidence added to the record is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to show only treatment for a diabetes mellitus disorder.  It does not include evidence suggesting that current diabetes mellitus pathology had its onset or is otherwise related to service including exposure to Agent Orange (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service diabetes mellitus, type II, disorder related to the Veteran's active military service including exposure to Agent Orange. 

Consequently, the Board finds that the evidence received since the December 2004 RO decision that denied claim for service connection for diabetes mellitus, type II, as due to exposure to Agent Orange, is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the December 2004 RO decision that denied the claim for service connection for diabetes mellitus, type II, as due to exposure to Agent Orange, is not new and material, it follows that the claim for service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, may not be reopened, for the purposes of accrued benefits. 

B. Service Connection for an Acquired Psychiatric Disorder, Including PTSD

The Veteran also sought service connection for an acquired psychiatric disorder including PTSD.  He asserted that he worked in Okinawa as a jet mechanic from January 1966 to July 1968 and repaired planes that flew to and from Vietnam.  The Veteran said that he saw planes with bullet holes and "stacks of DEAD SOLDIERS" that he had to "walk around" and that March and April 1967 exposed him to "the worst" (see Veteran's August 16, 2008 written statement).  Thus, he maintained that service connection was warranted for PTSD.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2010).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The Veteran reported his stressor as seeing dead bodies in bags on planes he repaired in Okinawa that went to and from Vietnam.  As the Veteran's alleged stressor was not related to fear of hostile military activity, the provisions of this amendment do not apply to the Veteran's claim. 

The evidence required to support the occurrence of an in-service stressor for PTSD varies "depending on whether or not the veteran was 'engaged in combat with the enemy'. . . . Where . . . VA determines that the veteran did not engage in combat with the enemy . . . the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional evidence may be obtained from sources other than the veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  When examined for separation in December 1968, a psychiatric abnormality was not noted.  

Service personnel records show that the Veteran was a jet engine mechanic who was stationed in Okinawa from January 1966 to August 1967 and sent on temporary duty to Osan Airbase, in Korea, in July 1967 to assist with maintenance associated with typhoon evacuation.  His awards and decorations include the National Defense Service Medal and the Air Force Good Conduct Medal.

Post service, VA outpatient records, dated from 2004 to 2009, included diagnoses of an anxiety disorder, not otherwise specified (NOS), and PTSD, rendered in 2008.

The Veteran contended that service connection should be granted for an acquired psychiatric disorder, variously characterized as an anxiety disorder.  The Veteran had a psychiatric disorder, but a preponderance of the evidence is against a finding that it was present in service, otherwise related to service, or manifested within the first post service year.  There were no findings of psychiatric disability in the service treatment records.  The psychiatric examination was normal on separation from service in December 1968, and the first post-service evidence of a psychiatric disorder was in 2008, nearly 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

When the Veteran was seen in VA outpatient clinic in January 2008, history pointed to a recent onset of psychiatric symptomatology.  The Veteran reported no problems from his period of service.  Rather, the initial clinical histories of psychiatric impairment due to service were reported following the time that the Veteran experienced a cardiac event (service connection is not in effect for a cardiac disorder) in the earlier 2000s.  Thus, there is no basis on which to grant service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, NOS.

The starting point for any determination with regard to PTSD is whether there is a "stressor".  Under all versions of the controlling regulation, there must be credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).  The question of whether the Veteran was exposed to a stressor in service is a factual determination and VA adjudicators are not bound to accept such statements simply because treating medical providers have done so.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992). The existence of an event alleged as a stressor that results in PTSD (though not the adequacy of the alleged event to cause PTSD) is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. at 91. 

As the Veteran did not allege that he engaged in combat, and as his reported stressor was not related to combat, his assertion, standing alone cannot, as a matter of law provide evidence to establish that an in-service event claimed as a stressor occurred. See Dizoglio v. Brown, 9 Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  Further, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does not mean that he cannot establish the alleged in-service event occurred; it only means that other "credible support evidence" from some source is necessary.  See Cohen.  Since there is a diagnosis of PTSD here, it must be determined whether there is credible supporting evidence of the Veteran's alleged stressor, i.e., whether service records or other independent credible evidence corroborates the alleged stressor.  See Dizolgio, supra.

In a June 2008 signed statement, the Veteran said that he was an engine mechanic in service and saw many C-130 cargo planes while stationed in Okinawa, Japan.  He stated that the planes were shot up from travel in Vietnam and, on one occasion, he boarded a plane to talk with the pilot.  The Veteran reported that "[w]hile entering the aircraft I saw what [were] body bags with the dead inside them.  They were on the deck of the plane.  There were 12-14 bodies, some stacked on top of each other".  During the past five years, the Veteran said that he had nightmares and flashbacks about the bodies.  He reiterated his exposure to seeing dead bodies on aircraft in his August 2008 written statement.

In a November 2008 memorandum, the RO concluded that there was insufficient information required to verify the Veteran's alleged stressful event.

The Court has held that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in-service stressor(s).  Nevertheless, since the diagnostician does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the appellant's claim of entitlement to service connection of an acquired psychiatric disorder including PTSD fails on the basis that the preponderance of the competent and probative evidence is against finding that he suffered from PTSD due to an independently verified in-service stressor or that another acquired psychiatric disorder is shown to have its onset during active service. 

Based on a review of the entire record in this case, and in view of the factors discussed above, the Board finds that the evidence of record has not corroborated the Veteran's assertion of viewing dead bodies on planes he repaired while in Okinawa.  The Veteran initially maintained that, on one occasion he viewed 12 to 14 body bags on a cargo plane in Okinawa although, in August 2008, he said that he entered "planes" with stacks of dead bodies.  In January 2008, the Veteran told VA mental health clinicians that his nightmares regarding the body bags started approximately five or six years earlier after he experienced a cardiac event.

The Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with his alleged stressful event; the Board notes that the Veteran is competent to report as to the circumstances of his in-service incidents.  See 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d at 1331 (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d at 1372.

The lack of corroboration does not, by itself render lay evidence incredible.  See Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."). 

The Veteran is competent to state that he viewed dead bodies on a plane or planes he repaired while in Okinawa from January 1966 to July 1968.  According to the January 2008 VA outpatient psychology note, the Veteran said he never experienced PTSD-related symtoms until about 5 to 6 years earlier when he had a cardiac event.  Shortly after his medical event, he had occasional disturbing dreams that included recurring images of body bags.  He said he worked on C-130s during Vietnam and believed the dreams were related to prior experiences with body bags on aboard the aircraft.  The diagnosis was an anxiety disorder, NOS.

In a later-dated January 2008 VA mental health consultation record, it was noted that the Veteran was evaluated for intake into the Center for Traumatic Stress (outpatient group therapy).  He reported being on an aircraft with "12-13" body bags and repaired planes riddled with enemy fire.  His PTSD symtoms were related to the body bags.  A social worker diagnosed an anxiety disorder NOS (sub threshold PTSD) and noted that the Axis I diagnosis was an anxiety disorder, NOS.  Clinical records dated through 2009 reflect the Veteran's participation in regular outpatient group therapy sessions and that he was diagnosed with PTSD.

However, the Veteran has failed to provide the RO with any specific information upon which his allegation of viewing dead bodies from January 1966 to July 1968 in Okinawa could be verified.  In its August 2008 letter to the Veteran, the RO requested that he provide the specifics of his alleged traumatic event but, in his August 2008 response to the RO's request, he only said "[a]round" March and April 1967 he saw "the worse and was exposed to the worst".  See Wood v. Derwinski, supra. 

VA records, dated in January 2008, indicate that the Veteran said he viewed 12 or 13 body bags aboard an aircraft.  But, notwithstanding the absence of medical records, and giving the Veteran the benefit of the doubt, nevertheless, his description of his stressful event(s) in service has been vague, to say the least.  

Moreover, his failure to respond to the RO's request for specific information regarding his stressful event(s) leaves the Board with virtually no factual information upon which to rely regarding the alleged assault. 

Likewise, medical statements that attempt to accept a claimant's reports as credible and then relate a diagnosis of PTSD to event experienced in service do not constitute the requisite credible evidence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395.  As noted above, several VA treatment reports reflect that clinicians have indicated that the Veteran's current diagnosed psychiatric disorders, particularly PTSD, were due to viewing body bags aboard planes he repaired in Okinawa.  There is no indication that those medical providers based their premises of in-service stressor on anything other than the Veteran's statements to them.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate accout of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995). 

While the Veteran maintained that he had a psychiatric disorder related to his active service, as a lay person neither he nor the appellant has been shown to be capable of making medical conclusions, thus, their statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 143 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In light of the foregoing, the Board finds that the record does not support the Veteran's assertion that he was exposed to a verified stressful event during military service.  Thus, although the foundation for the diagnosis of PTSD in this case was the Veteran's account of having been exposed to dead bodies in bags while repairing planes in Okinawa, the Board must conclude that the claimed stressor has not been satisfactorily established as having occurred.  The evidence regarding the claimed alleged stressful event having occurred is not in equipoise and in fact preponderates against it having occurred. 

The Board finds that the written statements in support of the Veteran's claim are of little evidentiary weight.  Having so concluded, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative credible evidence of record is against the claim for service connection a psychiatric disorder, including PTSD, for the purposes of accrued benefits, and the claim must be denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, is not reopened, for the purposes of accrued benefits.

Service connection for an acquired psychiatric disorder, including PTSD, is denied, for the purposes of accrued benefits.



____________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


